COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
                                                                              )                         No.  08-02-00509-CV
IN RE:                                                                   )
                                                      )                 AN ORIGINAL PROCEEDING
BORDER STEEL ROLLING MILLS,
INC.,        )     
                                                                              )                             IN MANDAMUS
Relator.                  )
 
MEMORANDUM
OPINION
 
This
is an original proceeding in mandamus. 
Border Steel Rolling Mills, Inc., Relator, filed a petition seeking a writ of mandamus.  Subsequently, Relator
determined that certain federal court orders had been appealed to the Fifth
Circuit and relief granted in favor of the Real Party in Interest.  Relator has now
filed a motion to withdraw the petition. 
The motion is granted and the mandamus proceeding is dismissed.
 
January 16, 2003
                                                                        

ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.